— Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered December 4, 2009, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court providently exercised its discretion in denying him youthful offender treatment (see People v Morrow, 84 AD3d 1412, 1413 [2011]; People v Johnson, 220 AD2d 775, 776 [1995]). Rivera, J.P., Dickerson, Leventhal and Lott, JJ, concur.